NORCOTT, J.,
with whom BERDON, J., joins, dissenting. I agree with the conclusions of the majority regarding the defendant’s double jeopardy and sufficiency of the evidence claims. See parts II and III of the majority opinion. I also agree that the record does not support the defendant’s claim that he was seized outside of 33 Irion Street in Waterbury. See part IA of *106the majority opinion. Regrettably, however, I cannot agree with the majority’s treatment of the defendant’s claim that the narcotics admitted into evidence against him at trial should have been suppressed because the search that produced them, conducted in a private dwelling, was not supported by probable cause or an exception to the warrant requirement, and was, therefore, violative of the fourth amendment to the United States constitution and article first, § 7, of the state constitution. The majority does not reach the defendant’s challenge to the search under the state constitution because it concludes that the defendant has not demonstrated that he has standing to raise it. In essence, my disagreement with the majority rests on its decision not to review the defendant’s contention that our state constitution affords him so-called “automatic standing” to raise this claim.
In order to challenge the legality of the search of the apartment at 33 Irion Street under the fourth amendment, and thereby to seek suppression of the fruits of the search under the federal exclusionary rule, the defendant must demonstrate that he had a reasonable expectation of privacy in the place searched. Rakas v. Illinois, 439 U.S. 128, 143, 99 S. Ct. 421, 58 L. Ed. 2d 387 (1978). This standard requires the defendant to demonstrate: (1) that he manifested a subjective expectation of privacy with respect to the invaded premises; and (2) that his expectation is one that society would consider reasonable. State v. Joyce, 229 Conn. 10, 20, 639 A.2d 1007 (1994). I agree with the majority that, on the record before us, the defendant has failed to demonstrate an expectation of privacy respecting the apartment that satisfies this standard as it has been applied and, therefore, cannot prevail on his federal constitutional claim. See Minnesota v. Olson, 495 U.S. 91, 95-96, 110 S. Ct. 1684, 109 L. Ed. 2d 85 (1990).
*107I depart from the majority, however, in its resolution of the defendant’s challenge to the search of the apartment under the state constitution. The majority concludes that it cannot reach this claim because the defendant has failed to demonstrate his standing to raise it. In this regard, the majority acknowledges that the defendant has, in its view belatedly, indicated that he relies on the principle of “automatic standing” to challenge the search under the state constitution. Under the rule of automatic standing, a defendant may seek to suppress evidence as the fruit of an illegal search if he or she was legitimately on the invaded premises or has been charged with an offense of which possession of the seized item is an element. See Jones v. United States, 363 U.S. 257, 80 S. Ct. 725, 4 L. Ed. 2d 697 (1960).1 As the majority notes, we have followed the reasonable expectation of privacy standard under the state constitution; State v. Joyce, supra, 229 Conn. 20; but we have not yet addressed the question whether the doctrine of automatic standing is incorporated by article first, § 7. The majority declines to review this issue, however, because, in its view, “[a]t no point in his main brief did the defendant clearly indicate that we should adopt a rule of automatic standing for purposes of the state constitution,” and, apparently alternatively, because the defendant failed to “engage in any of the substantive analysis that is a necessary prerequisite to our consideration of state constitutional claims.” (Emphasis added.) I believe that the majority’s resolution of the defendant’s automatic standing claim sells short both his efforts to raise and brief this issue.
*108First, I do not agree that the first time the defendant fairly may be considered to have apprised this court of his reliance on the principle of automatic standing, in connection with his challenge to the search of the apartment under the state constitution, was, as the majority suggests, in his reply brief. I note initially that in his motion to suppress, the defendant apprised the trial court, albeit broadly, that he was invoking article first, § 7, of the state constitution. More importantly, in his main brief, the defendant unmistakably claims that, even if the record does not support the conclusion that he has demonstrated a privacy interest that satisfies the reasonable expectation of privacy test articulated in Rakas v. Illinois, supra, 439 U.S. 143, and State v. Joyce, supra, 229 Conn. 20, this court should construe article first, § 7, of the state constitution to incorporate a more inclusive standing doctrine, namely, the automatic standing rule articulated in Jones, pursuant to which a casual visitor to a home, such as the defendant here, would have standing to challenge the search of those premises. He expressly states in his brief that he seeks a modification of the current standing rule under the state constitution.2 Moreover, with regard to the scope of the broader standard he advances, the defendant suggests that the court should permit “personal guests and similar home visitors” to claim the protection of the exclusionary rule under the state constitution. He notes that this court has previously recognized the automatic standing rule in applying the federal constitution, *109and he argues that, although this court in Joyce articulated the reasonable expectation of privacy test of standing, “[w]hether this court is prepared to bestow standing on houseguests of varying degrees and relations, as the defendant urges, remains an open question in this jurisdiction,” referring us to several cases from “other state courts of last resort that hold that state constitutional or statutory provisions require continued adherence to the standing doctrines of Jones.” In my view, reading the defendant’s main brief in a liberal, nontechnical fashion, which, I believe, is appropriate in order not to penalize parties, particularly criminal defendants, for a somewhat inartful or imprecise presentation of issues; cf. State v. Zarick, 227 Conn. 207, 221, 630 A.2d 565, cert. denied, 510 U.S. 1025, 114 S. Ct. 637, 126 L. Ed. 2d 595 (1993); State v. Whitaker, 215 Conn. 739, 751 n.14, 578 A.2d 1031 (1990); we must conclude that the defendant adequately apprised this court, and the state, of his claim that article first, § 7, of the state constitution should be construed to incorporate the broader “automatic standing” rule, at least to the extent that it protects casual visitors.
That the state chose not to address this claim in its brief does not alter my assessment that it was adequately raised by the defendant. The state expressly declined to do so on the ground that the defendant had “fail[ed] to engage in any substantive analysis of article first, § 7,” which indicates that the state was aware that the defendant advocated adoption of the broader automatic standing standard pursuant to the state constitution. Furthermore, at oral argument, the state specifically addressed what it termed “the defendant’s automatic standing claim.” Significantly, the state did not argue that the defendant had not adequately raised this claim, but, rather, argued that the defendant had not provided a compelling justification to adopt it and *110that the court should continue to adhere to the reasonable expectation standard under the state constitution.
I also disagree with the majority that the defendant’s analysis of his state constitutional claim was not minimally adequate to warrant review. As a prefatory matter, I agree that this court is not obligated to review state constitutional claims that are presented to it without any analysis of the relevant state constitutional provision and the relevant authorities. Indeed, we routinely decline to consider such claims as inadequately briefed. See State v. Perez, 218 Conn. 714, 723, 591 A.2d 119 (1991) (state constitutional claim inadequately briefed because defendant failed to provide any independent analysis of Connecticut constitutional language, history, tradition and policy); State v. Mooney, 218 Conn. 85, 89 n.5, 588 A.2d 145, cert. denied, 502 U.S. 919, 112 S. Ct. 330, 116 L. Ed. 2d 270 (1991) (state constitutional claim inadequately briefed because defendant provided no separate analysis of state constitution); see also Commissioner of Environmental Protection v. Connecticut Building Wrecking Co., 227 Conn. 175, 181 n.4, 629 A.2d 1116 (1993) (state constitutional claim inadequately briefed where argument comprised of one sentence in brief, relied on one case and was devoid of analysis). The defendant’s state constitutional claim in this case, however, does not fall within that category.
A careful review of the defendant’s briefs reveals that his analysis of his state constitutional claim was more than cursory. In his main brief, the defendant identifies the state constitutional provision on which he relies and identifies and discusses the relevant state and federal precedent on the issue of standing to challenge the legality of searches and seizures by police. His discussion includes the evolution of federal law on the standing issue, and the history of this state’s approach to the exclusion of illegally obtained evidence generally and to the standing question specifically. Furthermore, the *111defendant provides citation to and urges us to consider the reasoning of several state courts that have continued to adhere to the automatic standing doctrine under state law.3 Additionally, the defendant argues that extending the reaches of the state exclusionary rule to persons in his circumstances is warranted in order effectively to remedy and deter illegal police behavior, which might otherwise go unreviewed.
In light of these points in the defendant’s briefs, I cannot agree with the majority and the state that the defendant failed to offer “any of the substantive analysis” required for our review of state constitutional claims. Although we have articulated several “tools of analysis” that are to be considered “to the extent applicable” in construing the state constitution; State v. Geisler, 222 Conn. 672, 685-86, 610 A.2d 1225 (1992);4 *112I have never understood these criteria to be anything other than guidelines for the benefit of counsel, who can use them adequately to alert us to a serious state constitutional claim and provide us with a framework within which to evaluate it. These areas of analysis normally provide informative and even compelling sources of authority, and the comprehensive, organized exploration of them by the parties is of substantial benefit to the court and is to be encouraged. I do not believe, however, that by identifying these criteria, we established a rigid formula, the components of which must be formally and specifically invoked in order for a claim to be reviewed, despite the functional sufficiency of the analysis presented. To apply them as such would elevate form over substance, and in no case decided since Geisler have we indicated that they are to be applied as technical briefing requirements. In fact, this court has never directly and specifically delineated what constitutes a minimally adequate analysis of this type of claim.
The defendant in this case has briefed several of the areas of analysis normally considered important in state constitutional claims. In light of his efforts, and the lack of specific standards in this area, I believe that the majority’s conclusion that the defendant’s presentation of the automatic standing issue does not minimally suffice for review is much too restrictive. In my view, the defendant’s automatic standing claim has been sufficiently briefed for us to reach that issue. In the same vein, however, and in accordance with the principle that the proper foundation for judicial resolution of claims is full advocacy of both sides of the relevant issues, I would review the defendant’s claim only after permitting the state to submit a supplemental brief on this issue.
*113Finally, although it cannot obviate the need for adequate notice and analysis of any state constitutional claim, I wish to underscore the importance of the automatic standing issue, particularly in light of the underlying facts of this case. A standing requirement in this context operates to regulate who may invoke the state exclusionary rule and, therefore, to restrict or expand the extent to which allegedly illegal search and seizure conduct of the police escapes judicial review. There are, of course, costs and benefits to be evaluated in connection with any standing rule, and I withhold judgment until we have the benefit of full briefing of this issue by the state. I note, however, that I am particularly troubled by the context of the search sought to be challenged in this case. It is undisputed that the police, on the barest suspicion, the most significant component of which appears to have been the “character” of this inner city neighborhood, entered a private dwelling, seized at least one of its occupants, and searched for and seized items within it. I am concerned that the people in less than affluent, urban neighborhoods of this state, where a higher population density provides for different patterns of comings and goings than in their suburban counterparts, are being and will continue to be subjected, on the basis of equivocal evidence, not only to invasive, unreasonable police conduct, but also to the lack of a meaningful, effective opportunity to remedy and deter that conduct. The possibility that these citizens are not equally enjoying the constitutional protection against unreasonable searches and seizures, or the ability to challenge allegedly illegal police conduct, makes delay in resolving the issues presented in this case unacceptable.
In my view, the defendant’s efforts to raise and brief the automatic standing issue under the state constitution were sufficient to put that issue before us. I would *114permit the state another opportunity to brief this issue so that we may conclusively resolve it.
Accordingly, I respectfully dissent.

 The automatic standing doctrine was adopted for purposes of the federal exclusionary rule in Jones v. United States, supra, 363 U.S. 257, but subsequently abandoned in favor of the more restrictive “reasonable expectation of privacy” test. See United States v. Salvucci, 448 U.S. 83, 92-93, 100 S. Ct. 2547, 65 L. Ed. 2d 619 (1980); Rakas v. Illinois, supra, 439 U.S. 143. Under the automatic standing standard, houseguests and casual visitors arguably would have the right to claim the protection of the exclusionary rule under the state constitution.


 Specifically, the defendant argues that the federal standard provides only a minimum national standard that “ ‘does not inhibit state governments from affording higher levels of protection for such rights’ State v. Geisler, 222 Conn. 672, 684, 610 A.2d 1225 (1992); Cologne v. Westfarms Associates, 192 Conn. 48, 57, 469 A.2d 1201 (1984); that an “independent analysis under the Connecticut constitution” affords him standing in the circumstances of this case; and that “although ... at trial [he] did not argue a different standard under the state constitution," review of his claim on appeal for a different standard under the state constitution is appropriate under State v. Golding, 213 Conn. 233, 567 A.2d 823 (1989). (Emphasis added.)


 See, e.g., Commonwealth v. Podgurski, 386 Mass. 385, 389, 391 n.11, 436 N.E.2d 150 (1982), cert. denied, 459 U.S. 1222, 103 S. Ct. 1167, 75 L. Ed. 2d 464 (1983); State v. Settle, 122 N.H. 214, 218, 447 A.2d 1284 (1982); State v. Alston, 88 N.J. 211, 225-27, 440 A.2d 1311 (1981); State v. Scott, 59 Or. App. 220, 223-24, 650 P.2d 985 (1982). In his reply brief, the defendant includes additional authority in support of his claim, referring the court to “Commonwealth v. Amendola, 406 Mass. 592, 595-601, 550 N.E.2d 121 (1990) (principal concerns expressed in Jones remain valid despite shift in [United States] Supreme Court thinking); State v. Wood, [148 Vt. 479, 489, 536 A.2d 902 (1987)] (state constitution premises right upon an objectively defined relationship between person and item seized or place searched, as opposed to subjective evaluation of the legitimacy of the person’s expectation of privacy in an area); State v. Owen, 453 So. 2d 1202, [1204-205 (La. 1984)] (specific language in state constitution confers standing on ‘any person adversely affected’ by a search); Commonwealth v. Sell, [504 Pa. 46, 66, 470 A.2d 457 (1983)]; (automatic standing is a ‘salutary’ rule which protects the rights of defendants and eliminates wasteful preliminary showings of standing in pretrial hearings) . . . .”


 In Geisler, we articulated the following “tools of analysis” to be used in construing the state constitution: “(1) the ‘textual’ approach — consideration of the specific words in the constitution; (2) holdings and dicta of this court and the Appellate Court,; (3) federal precedent; (4) the ‘sibling’ approach — examination of other states' decisions; (5) the ‘historical’ approach — including consideration of the historical constitutional setting and the debates of the framers; and (6) economic and sociological, or *112public policy, considerations.” State v. Linares, 232 Conn. 345, 379, 655 A.2d 737 (1995).